                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:19CR221

       vs.
                                                                      ORDER
JOSE I. RODRIGUEZ PACHECO

                      Defendant.


       This matter is before the court on the defendant’s unopposed Motion for Continuance
[29]. Counsel informs the court that he was recently retained and seeks additional time to review
discovery. For good cause shown,


       IT IS ORDERED that the defendant’s unopposed Motion for Continuance [29] is
granted as follows:

       1. The jury trial, now set for September 3, 2019, is continued to October 22, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and October 22, 2019
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 3rd day of September 2019.




                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
